60 N.Y.2d 803 (1983)
The People of the State of New York, Respondent,
v.
John Volpe, Appellant.
Court of Appeals of the State of New York.
Argued September 22, 1983.
Decided October 27, 1983.
Barry A. Schwartz and Bernard F. Ferrera for appellant.
Robert M. Morgenthau, District Attorney (Jeanne E. Zunich and Amyjane Rettew of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*804MEMORANDUM.
The order of the Appellate Division should be affirmed.
Police officers entered defendant's apartment without a warrant after a Federal agent and the officers overheard incriminating conversations from inside the apartment. Defendant argues that a finding of probable cause cannot be sustained because the agent and officers were not lawfully present in the hallway outside his apartment, *805 having failed to establish that their entry into the common areas of the locked, restricted access multiple-unit dwelling was authorized. Examination of the record of the suppression hearing reveals, however, that the legality of these officers' presence in the building was never questioned by defendant and that argument is thus not preserved for review by this court (People v Martin, 50 N.Y.2d 1029). To the extent defendant has argued that the information available to the officers was otherwise insufficient to support the finding of probable cause and exigent circumstances for the warrantless entry, he has failed to raise a reviewable issue of law, given the affirmance of the suppression court's findings on these issues (see People v Harrison, 57 N.Y.2d 470).
Order affirmed in a memorandum.